Name: 97/185/EC: Commission Decision of 28 February 1997 approving the programme on viral heamorrhagic septicaemia submitted by the United Kingdom (Only the English text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  fisheries;  agricultural policy;  health;  natural environment
 Date Published: 1997-03-19

 Avis juridique important|31997D018597/185/EC: Commission Decision of 28 February 1997 approving the programme on viral heamorrhagic septicaemia submitted by the United Kingdom (Only the English text is authentic) (Text with EEA relevance) Official Journal L 077 , 19/03/1997 P. 0031 - 0031COMMISSION DECISION of 28 February 1997 approving the programme on viral heamorrhagic septicaemia submitted by the United Kingdom (Only the English text is authentic) (Text with EEA relevance) (97/185/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as last amended by Directive 95/22/EC (2), and in particular Article 10 (2) thereof,Whereas Member States can obtain for one or more regions the status of approved zone, free of infectious hematopoietc necrosis (IHN) and viral heamorrhagic septicaemia (VHS);Whereas Commission Decision 92/538/EEC (3) granted the status of approved zone for IHN and VHS to Great Britain;Whereas following confirmation of a case of VHS on the island of Gigha, being a part of the territory of Great Britain, the status of approved zone for VHS for this island was withdrawn by Commission Decision 94/817/EC (4);Whereas the United Kingdom, by letter dated 1 October 1996 and in accordance with the procedure laid down in Article 10 of Directive 91/67/EEC, submitted a programme designed to re-establish the status of this island;Whereas, after examination, this programme was found to comply with the provisions of Article 10 of Directive 91/67/EEC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The programme to control VHS on the island of Gigha, submitted by the United Kingdom, is hereby approved.Article 2 The United Kingdom shall bring into force the necessary laws, regulations and administrative provisions to comply with the programme referred to in Article 1.Article 3 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 28 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 46, 19. 2. 1991, p. 1.(2) OJ No L 243, 11. 10. 1995, p. 1.(3) OJ No L 347, 28. 11. 1992, p. 67.(4) OJ No L 337, 24. 12. 1994, p. 88.